STONE, O. J.
— Since railroads have been constructed, they have driven from the field almost every other mode of travel and transportation, between points connected by them. They are huge enterprises, requiring very many officers, agents and employees, for their successful operation. The travelling and shipping public, in having transactions with them, are brought in contact only with their officers and employees, of relatively inferior grade. The traveller sees and knows only the local ticket-agent, the conductor, and, perhaps, the baggage-master. To him, they present the embodiment of the corporation, to whom he must look for protection, and, to a limited extent, instruction. lie is not presumed to know the rules and regulations of the company; for, of necessity, they must be many, and, to the uninformed, intricate. His purpose is travel or transportation to a given point, and the railroad officials must supply the detail's. lie has neither the requisite knowledge nor power to furnish these. If travel be his aim, he approaches the ticket-agent, informing him of his point of destination. Paying for the ticket the price demanded under the tariff of charges, he has done all required of him to secure his right of transit over the railway, to the point or station to which he requested a ticket.
It is claimed for plaintiff, and was so testified by him, that his application for a ticket was made late in the afternoon, or evening — according to his version, after six o’clock. He informed the agent that he wished to go that evening to Hanceville, and he obtained a ticket to Hanceville. He further testified, that the ticket-agent pointed out to him a freight-train, with caboose attached, then about to leave in the direction of Hanceville, and informed him that was the train he should go on. He entered the train, and remained there, until the train moved off .soon afterwards. Up to this time, the plaintiff’s testimony is all that sheds any light on the transaction. This closes all connection with the ticket-agent.
The plaintiff and the conductor differ, as to what took place after the train was put in motion. The conductor called for plaintiff’s ticket, as he says, some two to four hundred yards from the point of departure, and within the corporate limits of Birmingham, where plaintiff entered the train. The plaintiff says, it was three or four miles after they had left the depot. In all else there is no substantial difference between them. As soon as the ticket was shown to the conductor, he informed plaintiff he was on the wrong train, and that under his orders he was not permitted to carry him beyond Blount Springs, a station some ten miles short of Hanceville. He then proposed *497to plaintiff to stop his train, and permit him to get off. Plaintiff replied, that he had a ticket to Hanceville, and wished to go there; and that the ticket-agent had pointed out this as the right train. The conductor still informed him he would be compelled to put him off at Blount Springs, and could not carry him to Hanceville; and he offered plaintiff the privilege of then getting off. Plaintiff replied, that he would go on. The conductor them took possession of the ticket, and cancelled it. Nothing further is shown, until the train stopped at Blount Springs. At Blount Springs, the plaintiff importuned the conductor to let him proceed to Hanceville, and was unwilling to leave the train. The conductor again informed him he had no authority to carry him farther, and that he, the conductor, would lose his place if he did so. He further informed the plaintiff, that he must leave the train, or he, the conductor, wonld have to put him off. On this representation, the plaintiff left the train, unwillingly and under protest, ten miles short of Hanceville, his destination. There was testimony that the train on which plaintiff travelled — a freight-train with caboose attached — was, under the road’s regulations, permitted to carry passengers between Birmingham and Blount Springs, but no further north. This presents all the material aspects of the testimony.
It is common knowledge, that railroad corporations usually employ two classes of trains; one for passengers, and another for freight. Freight-trains do not generally transport passengers, and when they do so, it is by permission of the railroad’s management; and when the permission is granted, it may be done with any reasonable limitations the management may impose. There is this cpialification: A railroad, being a common carrier, can not discriminate between persons, if such persons conform to the rules of the corporation. Less than this could not be classed as a rule. We can perceive nothing unreasonable in the rule, or regulation, which it is claimed was imposed on this train. If such regulation be shown to exist, then the conductor committed no wrong in requiring the plaintiff to leave the train at Blount Springs. In this connection, and to this end, the Circuit Court should have permitted the defendant to prove the regulation, by the order itself. It was admissible for no other purpose.
It is contended for appellee, that the conductor was guilty of a tort, in this: that after taking and retaining plaintiff’s ticket, which on its fáce secured to him transportation to Hanceville, he had no right to eject him from the train, until he was carried the full distance the ticket called for. This would probably be the case, if the conductor had silently taken and can-celled the ticket, without giving to plaintiff the requisite infor*498mation. The testimony, however, tends to show that, at the first sight of the ticket, the conductor informed the plaintiff he could not carry him beyond Blount Springs, and that, he then pi’oposed to stop the train, and allow plaintiff to get off. The testimony further tends to show, that plaintiff declined to get off, saying he would go on. If this be so, then plaintiff must be held to have elected to use and get the benefit of his ticket as far as Blount Spi’ings; and doing so, the conductor had no authority to require him to leave the train, until he reached Blount Springs. If he had done so, he would have been guilty of a tort. The ticket secured plaintiff’s right of transpoi'tation over defendant’s i’oad, as far towards Hanceville as the train he was on had authority to cari’y him. Availing himself of this right, he can not complain that his ticket was taken up and cancelled. To hol'd otherwise, would be to require the road to cai'ry plaintiff to Blount Springs, without compensation, notwithstanding he elected to go so far. If the road’s irlstructions were such as is claixned, we see no evidence of wrong done either by the railroad company, or by the conductor, so far as the conduct of the latter is concerned. lie did only what he was bound under his instructions to do, and there is no evidence that he used any violence, force, or rudeness in doing so.
Recurring to the conduct of the ticket-agent: There are many adjudged cases, in which x’ailroad corporations have been held responsible for injuries x-esulting from eiToneous advice or instructions given by the officers of the corporation. The case of Burnham v. Gr. Trunk Railway Co., 63 Me. 298 — s. c., 18 Amer. Rep. 220 — was a case where the erroneous instruction was given by the ticket-agent. Of similar import are following cases: Galveston, H. & San A. R. R. Co. v. Donahoe, 56 Tex. 162 ; Beauchamp v. Inter. & Gr. N. R. R. Co., Ib. 239; 9 Amer. & Eng. R. R. Oases, 287, 207. In the following cases the fault lay with the conductor: Lambeth v. N. O. Railway Co., 66 N. C. 494 — s. c., 8 Amer. Rep. 508; Ga. R. R. & Banking Co. v. McCurdy, 45 Ga. 288 — s. c., 12 Amer. Rep. 577; Palmer v. Railroad, 3 So. Car. 580 — s. c., 16 Amer. Rep. 750; Vankirk v. Penn. R. R. Co., 76 Penn. St. 66 — s. c., 18 Amer. Rep. 404; Lake Erie & W. R. R. Co. v. Fix, 88 Ind. 381 — s. c., 45 Am. Rep. 464. In all these cases, it was ruled that the railroad eorpoi’ation was liable for the erroneous advice and direction given by its agents in charge. We think the rule a sound one, and will adopt it. See, also, Redfield on Railways, 98* et seq. Laurans v. R. R. Co., 15 Minn. 49 — s. c., 2 Amer. Rep. 102; Toledo, W. & W. Railway Co. v. Wright, 68 Ind. 586 — s. c., 34 Amer. Rep. 277; Toledo, P. & W. Railway Co. v. Pindar, 58 Ill. 447 — 5 Amer. Rep. 57; Piedmont & A. *499Life Ins. Co. v. Young, 58 Ala. 476 ; M. & E. Railway Co. v. Kolb, 73 Ala. 396.
In the ease of Wilkinson v. Searcy, at this terra, we defined with a good deal of care the nature and character of a tortious act, which will authorize vindictive or punitive damages. We have no wish to repeat, or depart from what we there said. We hold that the last two charges asked by defendant — those relating to vindictive damages — ought to have been given.
[Reversed and remanded.